DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities: Misspelling on line 13, "inlcuding" should be changed to - - including --.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining blood pressure based on first and second biometric signals at a first location and the third and fourth biometric signals at a second location. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of memory, first sensor and camera, nothing in the claim element precludes the step from practically being performed in the mind.
	This judicial exception is not integrated into a practical application. The claim only recites an additional element - a processor for determining blood pressure . These processor is recited at a high-level of generality such that it amounts to no more than applying the exception using a generic computer component. It is noted that data- gathering via a sensor is not an application of the abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In addition, the use of a first sensor configured to obtain a plurality of biometric signals comprising one of optic signal or photoplethysmogram (PPG) measurement signals and a camera and processor is well known, routine, and conventional, as evidenced by the teachings of Murakami, Kenta, Mototaka Yoshioka, and dun Ozawa. “Non-contact pulse transit time measurement using imaging camera, and its relation to blood pressure.” 2075 14th [APR international Conference on Machine Vision Applications (MVA) IEEE, 2015 (Murakami), previously cited, which teaches a determining using a camera and PPG (optical) sensor  (see for example, Fig. 3). Furthermore, this sensor is incorporated as part of data- gathering, which is an insignificant extra-solution activity to the judicial exception. Similarly, outputting information indicative of the result is considered to be insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above, the additional elements amounts to no more than applying the exception using a generic computer component. This cannot provide an inventive concept. The claim is not patent eligible.
	The dependent claims merely expand on the particulars of the abstract idea itself, such that they are also insufficient to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly as to Clams 1-11 and 13-20, the claim limitations of determining blood pressure using a second “biometric signal” lacks written description support other than for images which are used to determine Pulse Transit Times (PTT) as previously indicated; not merely images in general, but rather images to determine a PTT (see also paragraph 31 below). Moreover, as to Claims 14-20, the claim limitations of determining blood pressure using “biometric signal” and “biometric information” lack written description support other than for photoplethysmography (PPG) signals and Pulse Transit Times (PTT), respectively. 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining blood pressure using photoplethysmography (PPG) signals and Pulse Transit Times (PTT), the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims for (1) Claims 1-11 and 13 for determining blood pressure using any and all camera biometric signals and any and all camera biometric information and (2) Claims 14-20 for determining blood pressure using any and all biometric signals, any and all biometric information.  
More particularly, the presently claimed invention is directed to an apparatus, method and non-transitory computer readable recording medium for the determination of blood pressure from the measurement of PPG signal which is the biometric signals, and PTT is the biometric information. Moreover, the published Specification clearly teaches the first sensor has a light emitter and a light receiver (para. 0082) which is used for obtaining a PPG biometric signal. In addition, the camera obtains images which are used for obtaining a PPG biometric signal (published Specification, para. 0009, 0100 and 0104). Similarly, the second sensor is an accelerometer (published Specification, para. 0057 and 0089) used to generate information on a height difference (Height Information (HI)) corresponding to acceleration between the first location and the second location based on the user's motion. In addition, the first, second and third biometric signal is a PPG signal (published Specification, para. 0066, 0097 and 0105). However, the Specification fails to teach how to obtain blood pressure from any other biometric signal or information from a camera.   
The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8USPQ2d at 1404 (Fed. Cir. 1988). See MPEP § 2164.01 and § 2164.04 and also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988).  According to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”
In the present application, the breadth of the claims encompasses an extremely broad number of options (i.e., types of sensors, for example as broadly recited in Claims 14-20, such as temperature or pressure or Doppler or weight sensors or microphones for sound signals, and a broad number of known and unknown biometric signals from a camera, such as facial measurements or finger prints or movements or skin color from video camera signals), as broadly recited in Claims 1-11 and 13-20. In addition, to the undisclosed signal characteristics, the Specification fails to disclose or claim parameters/constants used with the biometric signals to obtain the biometric information and algorithms to determine statistical significance.  
The nature of the invention relates to a specific embodiment directed to obtaining a blood pressure measurement using specific sensors and specific biometric information.  Although the level of one of ordinary skill in the art might be high, the specification does not provide directions how to produce and obtain such blood pressure using alternatives and there are no examples provided in the specification.  Still further, there is no statistical information provide to believe there would be predictability in the art.  As such, the Examiner finds a reasonable scope of the claims is non-enabled and would require undue experimentation to practice the full claim scope.  
More particularly, as pointed out above, the amount of direction provided by the Specification is based upon non-limiting definitions such that negligible directions are provided, and no working example with alternate biometric signals or biometric information is provided for guidance. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, the limitations "at a first location including a first height" and "at a second location including a second height" are indefinite because the metes and bounds of the limitations are uncertain whether they are referencing the position of the sensor,  processor, camera or region of interest in the body.  Moreover, since the first and third biometric signal can be obtained from an optic signal, it appears that the four biometric signals can be obtained by a camera such that it is uncertain what is being located at the first/second location in including a fist/second height.   Moreover, as to Claims 11 and 18 are indefinite because the metes and bounds of the limitation of "a time in the blood pressure" is uncertain.  Clarification and/or correction is respectfully requested.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, HE, ET AL., "Toward a Smartphone Application for Estimation of Pulse Transit Time," Sensors 2015, 15, ISSN 1424-8220, 2015 (Liu) in view of US 20100298650 to Moon et al. (Moon), US 20080039731 to McCombie et al. (McCombie), US 20160302677 to He (He) and US 20160220122 to Luna et al. 

In regards to Claims 1, 3, 13, 14 and 20, Liu teaches an electronic device comprising: a first sensor configured to obtain a plurality of biometric signals, each of the plurality of biometric signals comprising at least one of an optic signal or a photoplethysmogram (PPG) measurement: a camera; and a processor functionally connected to the first sensor and the camera, wherein the processor is configured to: at a first location including a first height acquire a first biometric signal through the first sensor and a second biometric signal based on images including a region of interest in a body obtained through the camera (see entire document, for example Abstract and Figure 2), but does not explicitly teach at a second location including a second height different from the first height acquire a third biometric signal through the first sensor and a fourth biometric signal based on the images including the region of interest in the body obtained through the camera, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location.

It is well known that PPT based methods have proven less reliable than desirable because compliance in an artery also changes for reasons other than blood pressure and one method to overcome the limitations is to calibrate a PTT based blood pressure measurement using changes in a patient’s arm height (see entire Moon, for example para. 0022 “a method for calibrating a PTT-based blood pressure measurement using changes in a patient's arm height” and see McCombie, for example para. 0046 and 008-0014 and see entire He, for example Abstract “method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject. The PTT represents a time taken by a pulse pressure wave traveling to the wrist of the subject. The first PTT is measured when the wrist of the subject is at a first height, and the second PTT is measured when the wrist of the subject is at a second height. The method also includes computing a hydrostatic difference in blood pressure as a function of the difference between the first height and the second height, and computing a calibration metric as a function of (i) the hydrostatic difference in blood pressure, and (ii) the difference between the first PTT and the second PTT” and para. 0003-0005, 0007, 0119 and 0120). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to modify the apparatus, method and non-transitory computer readable media used to measure blood pressure taught by Liu with acquire a third biometric signal through the first sensor and a fourth biometric signal through the camera, the third and fourth biometric signals being acquired at a second location having a second height different from the first height, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location taught by Moon, McCombie and He for the predictable purpose to calibrate blood pressure measurements from PTT measurements using differing heights.  

In regards to Claim 2, He teaches to acquire first biometric information based on a difference between the first biometric signal and the second biometric signal, acquire second biometric information based on a difference between the third biometric signal and the fourth biometric signal, and determine the blood pressure based on the first biometric information and the second biometric information (see entire document, for example for example Abstract “method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject. The PTT represents a time taken by a pulse pressure wave traveling to the wrist of the subject. The first PTT is measured when the wrist of the subject is at a first height, and the second PTT is measured when the wrist of the subject is at a second height. The method also includes computing a hydrostatic difference in blood pressure as a function of the difference between the first height and the second height, and computing a calibration metric as a function of (i) the hydrostatic difference in blood pressure, and (ii) the difference between the first PTT and the second PTT” and para. 0003-0005, 0007, 0119 and 0120). 

In regards to Claims 4 and 17, He teaches the device further comprising a second sensor, wherein the processor is functionally connected to the second sensor and is configured to: determine a height difference between the first location and the second location through the second sensor and determine the blood pressure based on the determined height difference (see entire document, for example para. 0007 “the second sensor can include an accelerometer”).  

In regards to Claim 7, Liu teaches the processor is configured to acquire the second biometric signal from images obtained through the camera (see entire document, for example Abstract “camera”).

In regards to Claim 8, Liu teaches the processor is configured to: determine a region of interest included in the images and acquire the second biometric signal based on a change in the determined region of interest (see entire document, for example Section 2.3 Region of Interest”). 

In regards to Claim 9, Liu teaches the processor is configured to acquire the first biometric information by comparing peak points of the first biometric signal and peak points of the second biometric signal (see entire document, for example Figs. 3-5 and Section 3.4 “For our proposed PPGi method, OUR was defined as the time interval between an extreme point (maximum or minimum) from one PPGi signal and the subsequent extreme point (maximum or minimum) from the other PPGi signal in the same cardiac cycle.”).

In regards to Claim 10, Liu teaches the processor is configured to determine that an average value or an intermediate value of comparison values obtained by comparing the peak points of the first biometric signal and the peak points of the second biometric signal is a first pulse transit time (see entire document, for example Section 3.2 “feature extraction method, such as a moving average filter” and Figs. 8 and 9 “Average of results”). 

In regards to Claims 15 and 16, Liu modified teaches determine the blood pressure based on a difference between the first pulse transit time and the second pulse transit time (see entire Liu document, for example Abstract "Pulse transit time (PTT) is an important physiological parameter that directly correlates with the elasticity and compliance of vascular walls and variations in blood pressure. This paper presents a PTT estimation method based on photoplethysmographic imaging (PPGi). The method utilizes two opposing cameras for simultaneous acquisition of PPGi waveform signals from the index fingertip and the forehead temple." and entire He, for example Abstract “method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject. The PTT represents a time taken by a pulse pressure wave traveling to the wrist of the subject. The first PTT is measured when the wrist of the subject is at a first height, and the second PTT is measured when the wrist of the subject is at a second height." and He para. 0003-0005, 0007, 0119 and 0120). 

In regards to Claim 19, He teaches determining whether the blood pressure is a high blood pressure or a low blood pressure and displaying a result of the determination on a display of the electronic device (see entire document, for example para. 0253 “FIG. 37 shows an example screenshot 3700 on a mobile phone 3702 of a wearer for the wearer to view and share his or her blood pressure results. In this example, the wearer's average blood pressure is 136/86 mmHg. A graph displays the wearer's blood pressure over a number of days.”). 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, HE, et al., "Toward a Smartphone Application for Estimation of Pulse Transit Time," Sensors 2015, 15, ISSN 1424-8220, 2015 (Liu) in view of US 20100298650 to Moon et al. (Moon), US 20080039731 to McCombie et al. (McCombie) and US 20160302677 to He (He) as applied to Claims 1-4, 7-11 and 13-20 above, in further view of US 20150265168 to Kubo (Kubo) and US 20190380624 to Ota et al. (Ota).  

In regards to Claims 5 and 6, Liu modified teaches the essential feature of the claimed invention, except for the processor is configured to: compare the height difference with a preset value and determine the blood pressure according to a result of the comparison of the height difference with the preset value (Claim 5) and determine the blood pressure based on the height difference when the height difference is larger than or equal to the preset value, and acquire the second biometric information again when the height difference is smaller than the preset value (Claim 6).  Kubo teaches based on identified height positions of the heart, the processor is configured to determine whether a calibration of the measurement reference value is necessary or not to make a PTT measurement (see entire document, for example Abstract, para. 0007, 0022-0024). In addition, Ota teaches the height difference is used to determine whether the patient is in a sitting or supine posture so that accurate PTT measurement can be obtained (see entire document, for example para. 0006-0007 and 0077).  For clarification, it is notoriously known that non-invasive PTT measurement is similarly affected by the hydrostatic pressure of height difference, see for example, Murakami.  Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to modify the apparatus, method and non-transitory computer readable media used to measure blood pressure taught by Liu modified with having the processor compare the height difference with a preset value and determine the blood pressure according to a result of the comparison of the height difference with the preset value taught by Kubo for the predictable purpose of having the processor configured to determine whether a calibration of the measurement reference value is necessary or not and to further modify Murakami with having the processor determine the blood pressure based on the height difference when the height difference is larger than or equal to the preset value, and acquire the second biometric information again when the height difference is smaller than the preset value taught by Ota for the predictable purpose of obtaining an accurate PTT measurement when the patient is in the determined position. 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LIU, HE, et al., "Toward a Smartphone Application for Estimation of Pulse Transit Time," Sensors 2015, 15, ISSN 1424-8220, 2015 (Liu) in view of US 20100298650 to Moon et al. (Moon), US 20080039731 to McCombie et al. (McCombie) and US 20160302677 to He (He) as applied to Claims 1-4, 7-10, 13-17, 19 and 20 above, in further view of US 20160220122 to Luna et al. (Luna).  

In regards to Claims 11 and 18, Liu teaches the essential features of the claimed invention, except for using an offset value that is determined based on an initial blood pressure stored in the memory, wherein the offset value is changed according to a time in the blood pressure.  For the purposes of examination, the Examiner has not considered the limitation portion of "wherein the offset value is changed according to a time in the blood pressure" because the metes and bounds of the limitation are uncertain (see paragraph 10 above). More particularly, as stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims (see MPEP 2173.06).

Luna teaches using an offset value that is determined based on an initial blood pressure stored in the memory for the purpose of determining an absolute value of blood pressure (see entire document, for example para. 0058).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to modify the apparatus, method and non-transitory computer readable media used to measure blood pressure taught by Liu modified and to further modify Liu with using an offset value that is determined based on an initial blood pressure stored in the memory taught by Luna for the predictable purpose of determining an absolute value of blood pressure. 

Response to Amendments and Arguments
Applicant's amendments and arguments filed May 3, 2021 have been fully considered. 
In response to the rejection under 35 USC 112, Applicant argues:
The Office Action asserts "'biometric signal' lacks written description support other than for images which are used to determine Pulse Transit Times (PTT)." Office Action, pg. 3. The term "biometric signal" recited in Claim 1 appears to show a signal, through sensors and cameras, including information related to information that comprises bio-information such as pulse, PPG signals, PTT and so on. The term "biometric" is an adjective term to specify the "signal" as recited DOCKET No. SAMS05-23866APPLICATION NO. 16/044,921PATENTin Claim 1. Therefore, the "biometric signal" as recited in Claim 1 discloses the "signal" received from, for example, sensors, cameras, receivers, or any other circuit or systems that can transmit and receives electrical or optical signals. Therefore, the claim limitations of determining blood pressure using a second "biometric signal" as recited in Claim 1 comprises sufficient written description support other than for images which are used to determine PTT.  (Underlining by Examiner)

And similarly, 

The Office Action asserts "'biometric signal' and 'biometric information' lack written description support other than for photoplethysmography (PPG) signals and pulse transit times (PTT), respectively." Id. The terms "biometric signal" and "biometric information" recited in Claim 1 appear to show a signal and information, through sensors and cameras, including electrical or optical signal and information comprising bio-information. The term "biometric" is an adjective term to specify the "signal" and "information" as recited in Claim 1. Therefore, the "biometric signal" and "biometric information" as recited in Claim 1 relate to the "signal" or "information" received from, for example, sensors, cameras, receivers, or any other circuit or systems that can transmit and receives electrical or optical signals. Therefore, the claim limitations of determining blood pressure using "biometric signal" and "biometric information" as recited in Claim 1 comprise sufficient written description support other than for photoplethysmography (PPG) signals and Pulse Transit Times (PTT), respectively.

	In responses thereto, the Examiner appreciates that Applicant has written description support for biometric signals comprising camera images and PPG signals, but biometric signals is a broad genus of signals for which the written description of a few species does not support written description for any and all biometric signals, and certainly not any other circuit or systems that can transmit and receives electrical or optical signals.  Moreover, Claims 14-20 continue to use the broad term first biometric signal without any further modifier of being at least one of an optic signal or photoplethysmogram (PPG) measure signal as found in Claims 1-11 and 13. Again, as previously pointed out in the last office action, the Examiner respectfully points out the broadest reasonable interpretation of biometric signals is not limited to those that are suggested in the Specification as pointed out by Applicant. Rather the broadest reasonable interpretation of a biometric signal includes impedance, conductivity, voice signals, temperature and physical movement signals. However, the Specification lacks written description support for the broadest reasonable definition of biometric signals.  Still further, the limitations the first sensor biometric signals comprise an optic signal or a photoplethysmogram (PPG) measurement signal found in Claims 1-11 and 13 do not overcome the rejection because biometric optical signal includes such signals as temperature, movement signals, facial recognition signals, etc. which do not have written description support.  
	Applicant further argues:
The Office Action asserts "'biometric signal' and 'biometric information' lack written description support other than for photoplethysmography (PPG) signals and pulse transit times (PTT), respectively." Id. The terms "biometric signal" and "biometric information" recited in Claim 1 appear to show a signal and information, through sensors and cameras, including electrical or optical signal and information comprising bio-information. The term "biometric" is an adjective term to specify the "signal" and "information" as recited in Claim 1. Therefore, the "biometric signal" and "biometric information" as recited in Claim 1 relate to the "signal" or "information" received from, for example, sensors, cameras, receivers, or any other circuit or systems that can transmit and receives electrical or optical signals. Therefore, the claim limitations of determining blood pressure using "biometric signal" and "biometric information" as recited in Claim 1 comprise sufficient written description support other than for photoplethysmography (PPG) signals and Pulse Transit Times (PTT), respectively. (Underlining by Examiner)

	In response to these arguments, the Examiner appreciates that Claim 1 has been amended to recite the second and fourth biometric signs based on the images through the camera, but again points out that a camera sensor can provide a plurality of different biometric signals which are not enabled by the Specification to determine blood pressure. For example, body temperature, facial recognition and hand geometry are biometric information obtainable from a camera, but such embodiments have neither written description support nor are enabled to determine blood pressure.  One method to further clarify the biometric signals is to relate the biometric signal to determining a PTT.  Moreover, Applicant's arguments appear to relate to Claim 1 and its dependent claims and does not address Claim 14 first and third biometric signals which are not limited to electrical or optical signals.  
	Accordingly, Applicant's arguments are non-persuasive and the rejection under 35 USC 112 is maintained. 

In response to the rejection under 35 USC 103, it appears that Applicant argues that Moon does not teach the new amended limitation that at a second location including a second height different from the first height acquire a third biometric signal through the first sensor and a fourth biometric signal based on the images including the region of interest in the body obtained through the camera, and determine a blood pressure based on the first biometric signal and the second biometric signal acquired at the first location and the third biometric signal and the fourth biometric signal acquired at the second location.
	In responses thereto, the Office Action explains that such limitation is taught by Liu modified by Moon and the rationale to combine the references above.  As noted above, Liu teaches the camera and first sensor (optical) for a PTT to obtain a blood pressure measurement. Moreover, using the broadest reasonable interpretation of the claim limitation, it appears Applicant admits Moon teaches using two different locations wherein Applicant states "For example, Moon discloses a method for calibrating a PTT-based blood pressure measurement using changes in a patient's arm height. Moon, para. [0022]." Although the Examiner recognizes that it is permissible to merely stating the limitation is not taught, without explanation, it makes it difficult to fully address Applicant's arguments.  For example, the prior art teaches the different locations are used to calibrate the PTT as explained in paragraph 14 above, and it appears Applicant is using the two locations for the same purpose.  Does Applicant argue differently?
	Accordingly, Applicant's arguments are non-persuasive and the rejection under 35 USC 103 is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791